987 A.2d 553 (2009)
201 N.J. 11
In the Matter of G. Jeffrey MOELLER, an Attorney at Law.
D-2 September Term 2009, 65,034
Supreme Court of New Jersey.
December 11, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-109, concluding that G. JEFFREY MOELLER, formerly of NEWARK, who was admitted to the bar of this State in 1978, and who has been suspended from the practice of law since October 4, 2003, should be suspended from the practice of law for a period of three months for violating RPC 1.4(b) (failure to communicate with client), RPC 1.5(b) (failure to communicate basis or rate of fee in writing), and RPC 1.8(a) (conflict of interest: business transaction with client), and good cause appearing;
It is ORDERED that G. JEFFREY MOELLER is suspended from the practice of law for a period of three months and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
*554 ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.